 

Case 1:16-cv-09604-NRB Document 50 Filed 10/31/19 Page 1 of 1

PetersonDelleCave LLP

Attorneys at Law

Woolworth Building
233 Broadway, Suite 1800
New York, NY 10279
(212) 240-9075

 

Honorable Naomi Reice Buchwald EWPOCSEWEN 1

United States District Judge Fle. hore reetirvce Leber
Southern District of New York

United States Courthouse on- Lhe, 2eate es. Se The

500 Pearl St. m Be meovted. 5, “Re Ay Teen 7
New York, NY 10007-1312 i a

Via ECF
Re: Felix Rodriguez v. NYC et al
-CV-9604 (NRB
16-CV-9604 (NRB) / V). 9

Your Honor:
I am the attorney for Plaintiff Felix Rodriguez in the above-referenced action and I write
on behalf of both parties to request permission for Plaintiff to file his Opposition to
Defendant’s Motion In Limine under seal.
The reason for this request is that Plaintiffs Opposition contains details and documents
that are subject to the Stipulation and Order of Confidentiality entered into between the
parties and So Ordered by Your Honor on July 2, 2018.

Respectfully submitted,

/s/
Malcolm Anderson

cc: Joseph Zangrilli (by ECF)
Assistant Corporation Counsel

 
